 Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 1 of 28 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

KENNETH DUKETT,
an individual,                                              Case No.:

       Plaintiff,
v.

CITIBANK, N.A.,
a national association, and
UNITED COLLECTION BUREAU, INC.,
a foreign for-profit corporation,

      Defendant.
______________________________________/

                                   VERIFIED COMPLAINT

       COMES NOW, Plaintiff, KENNETH DUKETT (hereinafter, “Plaintiff”), by and through

the undersigned counsel, and hereby sues Defendants, CITIBANK, N.A. (hereinafter, “Citi”) and

UNITED COLLECTION BUREAU, INC., (hereinafter, “UCB”) (hereinafter collectively,

“Defendants”). In support thereof, Plaintiff states:

                    INTRODUCTION AND PRELIMINARY STATEMENT

       This is an action for damages brought by an individual consumer for Defendant’s violations

of the Florida Consumer Collection Practices Act, Chapter 559, Florida Statutes (hereinafter, the

“FCCPA”), the Fair Debt Collection Practices Act, 15 United States Code, Section 1692

(hereinafter, the “FDCPA”), and the Telephone Consumer Protection Act, 47 United States Code,

Section 227 (hereinafter, the “TCPA”).

                                JURISDICTION AND VENUE

       1.      Jurisdiction of this Court arises under 47 United States Code, Section 227(b)(3), 15

United States Code, Section 1692k(d), 28 United States Code, Section 1331, and supplemental

jurisdiction exists for the FCCPA claims pursuant to 28 United States Code, Section 1367.

                                                 1
 Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 2 of 28 PageID 2



       2.      Venue in this District is proper because Defendants transact business in this

District, and the conduct complained of occurred in this District.

       3.      At all material times herein, Plaintiff is an individual residing in Hillsborough

County, Florida.

       4.      At all material times herein, Citi is a national association existing under the laws of

the state of South Dakota with its principal place of business located at 701 East 60th Street North,

Sioux Falls, South Dakota 57104.

       5.      At all material times herein, UCB is a foreign for-profit corporation existing under

the laws of the state of Ohio with its principal place of business located at 5620 Southwyck

Boulevard, Toledo, Ohio 43614.

                    FCCPA AND FDCPA STATUTORY STRUCTURE

       6.      The FCCPA is a state consumer protection statute, modeled after the FDCPA, a

statute designed to prohibit unfair, deceptive, and abusive practices in the collection of consumer

debts as well as to protect against the invasion of individual privacy. 15 U.S.C., §§ 1692(a) and

(e); Fla. Stat. §§ 559.55 and 559.77(5).

       7.      The FDCPA imposes civil liability on any debt collector—and the FCCPA imposes

liability on any creditor/person as well as any debt collector—who “uses any instrumentality of

interstate commerce or the mails in any business the principal purposes of which is the collection

of any debts,” or who “regularly collects or attempts to collect, directly or indirectly, debts owed

or due or asserted to be owed or due to another” and both statutes prohibit engaging in particular

violative conduct in connection with collecting consumer debts. 15 U.S.C. § 1692(a)(6); Fla. Stat.

§ 559.55(5).

       8.      Specifically, the FDCPA and FCCPA prohibit unlawful debt collection

“communication” with consumer debtors, which is defined as “the conveying of information

                                                 2
 Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 3 of 28 PageID 3



regarding a debt directly or indirectly to any person through any medium.” 15 U.S.C. § 1692(a)(2);

Fla. Stat. § 559.55(2) (emphasis added).

        9.      For example, the FDCPA and FCCPA each prohibit a debt collector from engaging

in any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a consumer debt, and prohibits a person from communicating

directly with a debtor known to be represented by an attorney in an attempt to collect a consumer

debt. See 15 U.S.C. §§ 1692(c)-(d) and Fla. Stat. §§ 559.72(7) and (18).

                              TCPA STATUTORY STRUCTURE

        10.     Congress enacted the TCPA in an effort to restrict pervasive use of automated or

prerecorded telephone calls that invade consumers’ personal privacy. Pub L. 102-243, § 2, Dec.

20, 1991, 105 Sta. 2394 (1), (5), and (10).

        11.     Congress intended to prevent automated or pre-recorded telephone calls as “the

only effective means of protecting telephone consumers from this nuisance and privacy invasion.”

Id. at §§ (5) and (12).

        12.     Under the TCPA, any person who initiates calls to any number assigned to a cellular

telephone service using any automatic telephone dialing system or artificial or prerecorded voice

without the recipient’s prior express consent is liable to the recipient for actual monetary loss, or

up to $500.00 in damages for each violation of the TCPA, whichever is greater. 47 U.S.C. §

227(b)(3)(B).

        13.     Under the TCPA, the court may increase the damage award up to three (3) times,

or up to $1,500.00, for each willful or knowing violation of the TCPA. Id at § 227(b)(3)(C).

        14.     Furthermore, the Restrictions on Use of Telephone Provision, 47, United States

Code, Section 227(b)(1) prohibits any person:

                (A) To make any call (other than a call made for emergency purposes

                                                 3
 Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 4 of 28 PageID 4



                   or made with the prior express consent of the called party) using
                   any automatic telephone dialing system or an artificial
                   prerecorded voice – (iii) to any telephone number assigned to a
                   paging service, cellular telephone service, … or any service for
                   which the called party is charged for the call.

        15.    Additionally, Plaintiff alleges that Defendants continued to call Plaintiff’s cellular

telephone using an automatic telephone dialing system (hereinafter, “ATDS”), a predictive

telephone dialing system (hereinafter, “PTDS”), or an artificial or pre-recorded voice (hereinafter,

“APV”) in violation of the FCC Rule, 47 C.F.R. Section 64.1200(a)(1).

        16.    One of the regulations prescribed under the TCPA is the Federal Communications

Commission (“FCC”)’s rule, 47 C.F.R Section 64.1200 (“FCC Rule”), that implements the TCPA.

The FCC originally promulgated the FCC Rule in 1992, since which time it has subsequently been

amended as telecommunications technology has changed.

        17.    In its current state, the FCC Rule, 47 C.F.R. § 64.1200, provides, in relevant part,

that:

               (a) No person or entity may:

               (1) Except as provided in paragraph (a)(2) of this section, initiate
               any telephone call (other than a call made for emergency purposes
               or is made with the prior express consent of the called party) using
               an automatic telephone dialing system or an artificial or prerecorded
               voice;
               ...

               (iii) to any telephone number assigned to a paging service, cellular
               telephone service, specialized mobile radio service, or other radio
               common carrier service, or any service for which the called party is
               charged for the call.

                                 GENERAL ALLEGATIONS

        18.    At all material times herein, Plaintiff is a “debtor” or “consumer” as defined by the

FCCPA, Section 559.55(8) and by the FDCPA, Section 1692a(3).

        19.    At all material times herein, Citi is a “creditor” as defined by Florida Statutes,

                                                 4
 Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 5 of 28 PageID 5



Section 559.55(5).

       20.       At all material times herein, Citi regularly extends credit cards to consumers in

Hillsborough County, Florida and collects debts associated with the same.

       21.       At all material times herein, UCB is a “debt collector” as defined by the FCCPA,

Section 559.55(7) and the FDCPA, Section 1692a(6).

       22.       At all material times herein, UCB uses interstate mail while engaging in a business,

the principal purpose of which is the collection of consumer debts.

       23.       At all material times herein, UCB collects or attempts to collect—directly or

indirectly—debts owed or due to another, or asserted to be owed or due to another, from consumers

in Hillsborough County, Florida.

       24.       At all material times herein, Defendants attempt to collect a debt, specifically an

alleged balance due on a consumer credit card referenced by account number ending in -0950

(hereinafter, the “Debt”).

       25.       At all material times herein, the Debt is a consumer debt, an alleged obligation

resulting from a transaction for goods or services and incurred primarily for personal, household,

or family use.

       26.       At all material times herein, Defendants are each a “person” subject to Florida

Statutes, Section 559.72. See Fla. Stat. §§ 559.55(5), (7); Schauer v. General Motors Acceptance

Corp., 819 So. 2d 809 (Fla. 4th DCA 2002).

       27.       At all material times herein, Defendants’ conduct, with respect to the Debt

complained of below, qualifies as “communication” as defined by Florida Statutes,

Section 559.55(2).

       28.       At all material times herein, Defendants acted themselves or through their agents,

employees, officers, members, directors, successors, assigns, principals, trustees, sureties,

                                                  5
 Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 6 of 28 PageID 6



subrogees, representatives, third-party vendors, and insurers.

        29.    All necessary conditions precedent to the filing of this action occurred or each

Defendants waived or excused the same.

                                 FACTUAL ALLEGATIONS

        30.    Defendants made telephone calls, as more specifically alleged below, to Plaintiff’s

cellular telephone number 813-XXX-6512 (hereinafter, “Cellular Telephone”) using an automatic

telephone dialing system (hereinafter, “ATDS”), a predictive telephone dialing system

(hereinafter, “PTDS”), or an artificial or pre-recorded voice (hereinafter, “APV”).

        31.    Plaintiff the possessor, controller, and regular user of a Cellular Telephone with

assigned telephone number 813-XXX-6512.

        32.    At no time herein did Defendants possess Plaintiff’s prior express consent to call

Plaintiff’s Cellular Telephone using an ATDS, a PTDS, or an APV.

        33.    Further, if Defendants contends they did possess such consent at one point in time,

Plaintiff nonetheless revoked any alleged prior existing consent the moment Plaintiff demanded

that Defendants cease calling Plaintiff’s Cellular Telephone and again revoked any alleged prior

express consent the moment Plaintiff advised Defendants that he was represented by an attorney

with respect to the Debt and provided Defendants with said attorney’s contact information.

        34.    Additionally, if Defendants contends the below-referenced phone calls were made

for “informational purposes only,” Defendants nevertheless lacked the required prior express

written consent necessary to place such informational calls to Plaintiff’s Cellular Telephone using

an ATDS, a PTDS, or an APV.

        35.    On or about February 5, 2019, Plaintiff retained The Law Office of Eva M.

Donohue, P.A. (hereinafter, “Eva Donohue”) with respect to his debts generally, including the

Debt.

                                                 6
 Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 7 of 28 PageID 7



       36.     On or about February 5, 2019, Plaintiff sent a facsimile transmission (i.e., fax) to

Citi regarding Plaintiff and the Debt (hereinafter, “Notice of Representation). Please see attached

a true and correct copy of said Notice of Representation labeled as Exhibit “A.”

       37.     Specifically, the Notice of Representation advised Citi of Eva Donohue’s legal

representation of Plaintiffs with respect to the Debt, provided Citi with Eva Donohue’s contact

information, and advised Citi that all direct communication to Plaintiff must cease and should

instead be directed to Eva Donohue’s office. See Ex. A.

       38.     Moreover, the Notice of Representation explicitly advised Citi “I am hereby

revoking any prior express consent that I may have given to receive calls, especially to my cellular

telephones, from an Automated Telephone Dialing System, or a pre-recorded voice.” See Ex. A.

       39.     Citi received the Notice of Representation.

       40.     Citi made telephone calls to Plaintiff’s Cellular Telephone from telephone number

on the following dates and times, and from the following telephone numbers:

     (a)       2/12/2019              8:34 a.m. ET           (816) 420-4632

     (b)       2/12/2019              5:17 p.m. ET           (816) 420-4632

     (c)       2/13/2019              2:18 p.m. ET           (816) 420-4632

     (d)       2/13/2019              3:54 p.m. ET           (816) 420-4632

     (e)       2/14/2019              8:27 a.m. ET           (816) 420-4632

     (f)       2/14/2019              4:40 p.m. ET           (816) 420-4632

     (g)       2/14/2019              8:46 p.m. ET           (816) 420-4632

     (h)       2/15/2019              8:46 a.m. ET           (816) 420-4632

     (i)       2/15/2019              4:53 p.m. ET           (816) 420-4632

     (j)       2/15/2019              8:46 p.m. ET           (816) 420-4632

     (k)       2/16/2019              8:24 a.m. ET           (816) 420-4632

                                                 7
Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 8 of 28 PageID 8



   (l)    2/16/2019         5:34 p.m. ET     (816) 420-4632

   (m)    2/17/2019         9:50 a.m. ET     (816) 420-4632

   (n)    2/18/2019         8:11 a.m. ET     (816) 420-4632

   (o)    2/18/2019         4:52 p.m. ET     (423) 467-6460

   (p)    2/19/2019         12:44 p.m. ET    (423) 207-4181

   (q)    2/20/2019         11:56 a.m. ET    (816) 420-4632

   (r)    2/20/2019         5:06 p.m. ET     (816) 420-4632

   (s)    2/21/2019         11:00 a.m. ET    (816) 420-4632

   (t)    2/21/2019         4:35 p.m. ET     (816) 420-4632

   (u)    2/22/2019         5:31 p.m. ET     (816) 420-4632

   (v)    2/23/2019         10:58 a.m. ET    (816) 420-4632

   (w)    2/23/2019         4:48 p.m. ET     (816) 420-4632

   (x)    2/24/2019         12:27 p.m. ET    (816) 420-4632

   (y)    2/25/2019         12:55 p.m. ET    (816) 420-4632

   (z)    2/25/2019         5:52 p.m. ET     (816) 420-4632

   (aa)   2/26/2019         12:52 p.m. ET    (816) 420-4632

   (bb)   2/26/2019         6:08 p.m. ET     (816) 420-4632

   (cc)   2/27/2019         10:56 a.m. ET    (816) 420-4632

   (dd)   2/28/2019         8:58 a.m. ET     (816) 420-4632

   (ee)   2/28/2019         5:03 p.m. ET     (816) 420-4632

   (ff)   3/1/2019          10:49 a.m. ET    (816) 420-4632

   (gg)   3/1/2019          5:38 p.m. ET     (816) 420-4632

   (hh)   3/4/2019          5:20 p.m. ET     (816) 420-4632

   (ii)   3/6/2019          10:31 a.m. ET    (816) 420-4632

                                     8
Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 9 of 28 PageID 9



   (jj)    3/6/2019         4:24 p.m. ET     (877) 283-1536

   (kk)    3/11/2019        5:26 p.m. ET     (816) 420-4632

   (ll)    3/12/2019        10:44 a.m. ET    (816) 420-4632

   (mm)    3/12/2019        10:46 a.m. ET    (816) 420-4632

   (nn)    3/12/2019        5:59 p.m. ET     (816) 420-4632

   (oo)    3/13/2019        8:07 a.m. ET     (816) 420-4632

   (pp)    3/14/2019        8:26 a.m. ET     (816) 420-4632

   (qq)    3/14/2019        4:51 p.m. ET     (423) 467-6460

   (rr)    3/15/2019        10:40 a.m. ET    (816) 420-4632

   (ss)    3/15/2019        6:12 p.m. ET     (816) 420-4632

   (tt)    3/16/2019        10:30 a.m. ET    (816) 420-4632

   (uu)    3/17/2019        10:35 a.m. ET    (816) 420-4632

   (vv)    3/18/2019        6:16 p.m. ET     (816) 420-4632

   (ww)    3/19/2019        8:30 a.m. ET     (816) 420-4632

   (xx)    3/19/2019        5:10 p.m. ET     (816) 420-4632

   (yy)    3/20/2019        10:31 a.m. ET    (816) 420-4632

   (zz)    3/20/2019        5:33 p.m. ET     (816) 420-4632

   (aaa)   3/21/2019        8:49 a.m. ET     (816) 420-4632

   (bbb)   3/21/2019        8:50 a.m. ET     (816) 420-4632

   (ccc)   3/22/2019        5:54 p.m. ET     (816) 420-4632

   (ddd)   3/23/2019        10:01 a.m. ET    (816) 420-4632

   (eee)   3/23/2019        4:33 p.m. ET     (816) 420-4632

   (fff)   3/28/2019        8:28 a.m. ET     (208) 822-2207

   (ggg)   3/28/2019        4:45 p.m. ET     (816) 420-4632

                                     9
Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 10 of 28 PageID 10



    (hhh)   3/29/2019        10:37 a.m. ET    (816) 420-4632

    (iii)   3/29/2019        4:57 p.m. ET     (816) 420-4632

    (jjj)   3/30/2019        9:00 a.m. ET     (816) 420-4632

    (kkk)   3/30/2019        3:58 p.m. ET     (816) 420-4632

    (lll)   3/31/2019        4:41 p.m. ET     (816) 420-4632

   (mmm)    4/1/2019         8:46 a.m. ET     (423) 467-6460

   (nnn)    4/3/2019         4:43 p.m. ET     (816) 420-4632

   (ooo)    4/4/2019         8:13 p.m. ET     (816) 420-4632

   (ppp)    4/4/2019         4:34 p.m. ET     (816) 420-4632

   (qqq)    4/5/2019         8:25 a.m. ET     (816) 420-4632

   (rrr)    4/5/2019         4:18 p.m. ET     (816) 420-4632

   (sss)    4/6/2019         8:40 a.m. ET     (816) 420-4632

   (ttt)    4/6/2019         3:43 p.m. ET     (816) 420-4632

   (uuu)    4/7/2019         11:59 a.m. ET    (816) 420-4632

   (vvv)    4/7/2019         4:18 p.m. ET     (816) 420-4632

   (www)    4/8/2019         8:25 a.m. ET     (816) 420-4632

   (xxx)    4/8/2019         5:27 p.m. ET     (816) 420-4632

   (yyy)    4/9/2019         8:26 a.m. ET     (816) 420-4632

   (zzz)    4/9/2019         4:48 p.m. ET     (816) 420-4632

   (aaaa)   4/10/2019        8:34 a.m. ET     (816) 420-4632

   (bbbb)   4/11/2019        4:41 p.m. ET     (816) 420-4632

   (cccc)   4/13/2019        8:38 a.m. ET     (816) 420-4632

   (dddd)   4/13/2019        5:20 p.m. ET     (816) 420-4632

   (eeee)   4/14/2019        8:13 a.m. ET     (816) 420-4632

                                      10
Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 11 of 28 PageID 11



    (ffff)     4/17/2019             8:25 a.m. ET           (816) 420-4632

    (gggg)     4/17/2019             4:59 p.m. ET           (816) 420-4632

    (hhhh)     4/18/2019             8:39 a.m. ET           (816) 420-4632

    (iiii)     4/19/2019             8:35 a.m. ET           (816) 420-4632

    (jjjj)     4/19/2019             8:13 p.m. ET           (816) 420-4632

    (kkkk)     4/20/2019             4:17 p.m. ET           (816) 420-4632

    (llll)     4/22/2019             1:24 p.m. ET           (816) 420-4632

    (mmmm) 4/22/2019                 2:06 p.m. ET           (816) 420-4632

    (nnnn)     4/23/2019             8:18 a.m. ET           (816) 420-4632

    (oooo)     4/23/2019             6:27 p.m. ET           (816) 420-4632

    (pppp)     4/24/2019             8:53 a.m. ET           (816) 420-4632

    (qqqq)     4/24/2019             7:59 p.m. ET           (816) 420-4632

    (rrrr)     4/25/2019             8:43 a.m. ET           (816) 420-4632

    (ssss)     4/25/2019             5:33 p.m. ET           (816) 420-4632

    (tttt)     4/26/2019             8:53 a.m. ET           (816) 420-4632

    (uuuu)     4/28/2019             10:54 a.m. ET          (208) 822-2207

    (vvvv)     4/29/2019             8:55 a.m. ET           (816) 420-4632

    (wwww) 4/29/2019                 4:45 p.m. ET           (816) 420-4632

    (xxxx)     4/30/2019             8:44 a.m. ET           (816) 420-4632

    (yyyy)     4/30/2019             3:57 p.m. ET           (816) 420-4632

       41.     On several of the aforementioned calls, Plaintiff answered the call and there was no

live person on the call. Instead, there was dead air for several seconds, leading the Plaintiff to

hang-up the call.



                                                11
Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 12 of 28 PageID 12



       42.        Defendant made each of the telephone calls referenced in paragraph forty (40)

above to Plaintiff’s Cellular Telephone using an ATDS, PTDS, and/or APV.

       43.        Defendant made each of the telephone calls referenced in paragraph forty (40)

above to Plaintiff’s Cellular Telephone in an attempt to collect the Debt.

       44.        Defendant made each of the telephone calls referenced in paragraph forty (40)

above directly to Plaintiff’s Cellular Telephone despite Defendant possessing actual knowledge of

Eva Donohue’s Legal Representation of Plaintiff with respect to the Debt and despite Defendant

possessing Eva Donohue’s contact information.

       45.        On or before February 13, 2019, Citi turned the debt over to UCB for collection

from Plaintiff.

       46.        When Citi turned the Debt over to UCB, consistent with its duty to do so, Citi

advised UCB of Undersigned Counsel’s legal representation of Plaintiff with respect to the Debt

and provided UCB with Undersigned Counsel’s contact information.

       47.        UCB made each call to Plaintiff’s Cellular Telephone, as referenced below, despite

UCB possessing actual knowledge of Eva Donohue’s legal representation of Plaintiff with respect

to the Debt and despite possessing Eva Donohue’s contact information.

       48.        Moreover, UCB made each call to Plaintiff’s Cellular Telephone, as referenced

below, as Citi’s agent on Citi’s behalf, and with Citi’s consent, knowledge and approval.

       49.        On or about February 13, 2019, at approximately 11:55 a.m. ET, UCB made a

telephone call to Plaintiff’s Cellular Telephone using an ATDS, PTDS, and/or APV.

       50.        UCB made the immediately-aforementioned call from telephone number (800)

210-3679 in an attempt to collect the Debt directly from Plaintiff.

       51.        Furthermore, UCB’s call to Plaintiff referenced in paragraph forty-nine (49) above

constitutes an indirect attempt to collect the Debt by Citi.

                                                  12
Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 13 of 28 PageID 13



       52.     On or about February 14, 2019, at approximately 10:12 a.m. ET, UCB made a

telephone call to Plaintiff’s Cellular Telephone using an ATDS, PTDS, and/or APV.

       53.     UCB made the immediately-aforementioned call from telephone number (800)

210-3679 in an attempt to collect the Debt directly from Plaintiff.

       54.     Furthermore, UCB’s call to Plaintiff referenced in paragraph fifty-two (52) above

constitutes an indirect attempt to collect the Debt by Citi.

       55.     On or about February 15, 2019, at approximately 6:50 p.m. ET, UCB made a

telephone call to Plaintiff’s Cellular Telephone using an ATDS, PTDS, and/or APV.

       56.     UCB made the immediately-aforementioned call from telephone number (800)

925-9018 in an attempt to collect the Debt directly from Plaintiff.

       57.     Furthermore, UCB’s call to Plaintiff referenced in paragraph fifty-five (55) above

constitutes an indirect attempt to collect the Debt by Citi.

       58.     When Plaintiff answered the call referenced in paragraph fifty-five (55) above,

Plaintiff waited several seconds before hearing a UCB’s live agent or representative, “Michael

Tucker,” come on the line and Plaintiff again advised UCB of Eva Donohue’s legal representation

of Plaintiff with respect to the Debt and again demanded that Defendants stop calling him.

       59.     On or about February 17, 2019, at approximately 10:00 a.m. ET, UCB made a

telephone call to Plaintiff’s Cellular Telephone using an ATDS, PTDS, and/or APV.

       60.     UCB made the immediately-aforementioned call from telephone number (800)

925-9018 in an attempt to collect the Debt directly from Plaintiff.

       61.     Furthermore, UCB’s call to Plaintiff referenced in paragraph fifty-nine (59) above

constitutes an indirect attempt to collect the Debt by Citi.

       62.     On or about February 18, 2019, at approximately 2:13 p.m. ET, UCB made a

telephone call to Plaintiff’s Cellular Telephone using an ATDS, PTDS, and/or APV.

                                                 13
Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 14 of 28 PageID 14



       63.      UCB made the immediately-aforementioned call from telephone number (800)

210-3679 in an attempt to collect the Debt directly from Plaintiff.

       64.      Furthermore, UCB’s call to Plaintiff referenced in paragraph sixty-two (62) above

constitutes an indirect attempt to collect the Debt by Citi.

       65.      On or about February 20, 2019, at approximately 8:41 p.m. ET, UCB made a

telephone call to Plaintiff’s Cellular Telephone using an ATDS, PTDS, and/or APV.

       66.      UCB made the immediately-aforementioned call from telephone number (800)

210-3679 in an attempt to collect the Debt directly from Plaintiff.

       67.      Furthermore, UCB’s call to Plaintiff referenced in paragraph sixty-five (65) above

constitutes an indirect attempt to collect the Debt by Citi.

       68.      On or about March 4, 2019 Citi sent an e-mail directly to Plaintiff in an attempt to

collect the Debt. Please see a true and correct copy of said email labeled as Exhibit “B.”

       69.      On or about March 5, 2019 Citi sent a letter to Plaintiff regarding the Debt. Please

see attached a true and correct copy of said letter labeled as Exhibit “C.”

       70.      Citi’s immediately-aforementioned letter stated “[w]e have received your inquiry

requesting information regarding the [D]ebt you have with THE HOME DEPOT CONSUMER

and appreciate the opportunity to respond.” See Ex. C.

       71.      Citi’s letter referenced in paragraph sixty-nine (69) above indicates that Citi

received the Notice of Representation which was sent to Citi on or about February 5, 2019. See

Exs. A and C.

       72.      More specifically, Citi’s letter referenced in paragraph sixty-nine (69) above shows

that Citi possessed actual knowledge of Eva Donohue’s representation of Plaintiff with respect to

the Debt and possessed Eva Donohue’s contact information, and also shows that Citi received

notice that Plaintiff revoked any purported prior express consent allowing Citi or UCB to make

                                                 14
Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 15 of 28 PageID 15



calls to Plaintiff’s Cellular Telephone using an ATDS, PTDS, or APV.

       73.       Plaintiff has not been able, due to both professional and personal commitments, as

well as the continued and increasing stress associated with the continued barrage of Debt collection

calls, to record the specifics (as done above) on each and every call made to Plaintiff. Plaintiff

asserts, however, that the above-referenced calls are but a sub-set of the calls made in violation of

the FCCPA and TCPA. Further, Defendant is in the best position to determine and ascertain the

number and methodology of calls made to Plaintiff.

       74.       As a direct result of Defendants’ actions, Plaintiff suffered emotional distress,

anxiety, inconvenience, frustration, annoyance, and confusion, believing that repeatedly

requesting that Defendants cease calling Plaintiff regarding the Debt was wholly ineffective, that

retaining Eva Donohue with respect to the Debt and advising Defendants of the same was wholly

ineffective, and that the frequent, repeated debt collection attempts regarding would simply have

to be endured.

       75.       It is Defendants’ corporate policy to use an ATDS, a PTDS, or an APV when

attempting to collect consumer debts, including the Debt (hereinafter, “Corporate Policy”).

       76.       Defendants employed their Corporate Policy of using an ATDS, a PTDS, or an

APV when Defendants made telephone calls to Plaintiff’s Cellular Telephone in this case.

       77.       Defendants made telephone calls to Plaintiff’s Cellular Telephone with no effective

way for Plaintiff to remove his Cellular Telephone number from Defendants’ telephone dialing

systems.

       78.       Defendants made calls, or caused calls to be made, to Plaintiff with no effective

way for Defendants to remove the telephone number from Defendants’ telephone dialing systems.

       79.       Defendants’ Corporate Policy provides no effective way for a consumer to

effectively revoke any prior existing consent to be called by an ATDS, PTDS, or APV to make

                                                 15
Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 16 of 28 PageID 16



Defendants cease calling Cellular Telephone.

       80.     Defendants’ Corporate Policy and procedures are structured as to continue to call

individuals like Plaintiff using an ATDS, a PTDS, and/or an APV, regardless of how many times

said individuals request Defendants cease calling a cellular telephone regarding a debt owed to

Defendants.

       81.     Upon information and belief, Defendants engaged in a pattern and practice of

unlawful debt collection and invasion of privacy, repeatedly and willfully calling consumers’

cellular telephones in an attempt to collect debts, using an ATDS, a PTDS, and/or an APV despite

lacking consumers’ prior express consent to do so.

       82.     Defendants willfully, knowingly and repeatedly undertake these practices to

increase revenue and profitability at the direct expense of consumers’ livelihoods and privacy.

       83.     Based on Defendants’ pattern and practice described herein, this Court should grant

significant and substantial punitive damages sufficient enough to prevent Defendants from

continuing this pattern and practice and to deter such similar future conduct in the Middle District

of Florida.

       84.     Plaintiff states that the imposition of a substantial punitive damage award is

required in order to force Defendants to comply with well-established federal and state privacy

and debt collection laws.

       85.     Plaintiff retained Eva Donohue as well as Leavengood, Dauval & Boyle, P.A., d/b/a

LeavenLaw for the purpose of pursuing this matter against Defendants, and Plaintiff is obligated

to pay his attorneys a reasonable fee for their services.

       86.     Despite Defendants receiving notice and possessing actual knowledge of Eva

Donohue’s representation of Plaintiff with respect to the Debt, Defendants continue to attempt to

collect the Debt directly from Plaintiff in violation of the FCCPA.

                                                 16
Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 17 of 28 PageID 17



       87.     Defendants’ conduct, as described above, is a knowing, willful, and continuing

violation of Plaintiff’s rights, as enumerated under Florida state law.

       88.     Given Defendants’ conduct and its apparent intention and ability to continue to

collect the Debt directly from Plaintiff in violation of said debt collection and privacy laws,

Plaintiff has no adequate remedy at law.

       89.     Florida Statutes, Section 559.77 provides for the award of $1,000.00 statutory

damages, actual damages, punitive damages, declaratory and injunctive relief, and an award of

attorneys’ fees and costs to Plaintiff, should Plaintiff prevail in this matter against Defendants.

       90.     United States Code, Title 15, Section 1692k provides for the award of up to

$1,000.00 statutory damages, actual damages, costs, and an award of attorneys’ fees to Plaintiff,

should Plaintiff prevail in this matter against UCB.

       91.     United States Code, Title 47, Section 227(b)(3) provides for the award of $500.00

or actual damages, whichever is greater, for each telephone call made, directly or indirectly, using

any automatic telephone dialing system or an artificial or pre-recorded voice to Plaintiff’s Cellular

Telephone in violation of the TCPA or the regulations proscribed thereunder.

       92.     Additionally, the TCPA, Section 227(b)(3) allows the trial court to increase the

damages up to three times, or $1,500.00, for each telephone call made, directly or indirectly, using

any automatic telephone dialing system or an artificial or prerecorded voice to Plaintiff’s Cellular

Telephone in willful or knowing violation of the TCPA or the regulations proscribed thereunder.

       93.     As of the date of this complaint, Defendants have not initiated a law suit in an effort

to collect the Debt. Likewise, no final judgment with respect to the Debt has been obtained by, or

transferred to, Defendants.

                                COUNT ONE:
                    UNLAWFUL DEBT COLLECTION PRACTICE –
                VIOLATION OF FLORDA STATUTES, SECTION 559.72(7)

                                                 17
Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 18 of 28 PageID 18



        Plaintiff re-alleges paragraphs one (1) through ninety-three (93) as if fully restated herein

and further states as follows:

        94.     Defendants are each subject to, and both violated the provisions of, Florida Statutes,

Section 559.72(7) by collecting consumer Debt from Plaintiff through means which can reasonably

be expected to abuse or harass Plaintiff.

        95.     Specifically, via the Notice of Representation, Citi received notice and possessed

actual knowledge of Eva Donohue’s legal representation of Plaintiff with respect to the Debt,

possessed Eva Donohue’s contact information, received notice that Plaintiff explicitly revoked any

purported prior express consent to receive calls from Citi or its agents on his Cellular Telephone

made using an ATDS, PTDS, and/or APV, and received notice that any communications regarding

the Debt should be directed to Eva Donohue’s office.

        96.     Moreover, UCB possessed actual knowledge of Eva Donohue’s legal

representation of Plaintiff with respect to the Debt, possessed Eva Donohue’s contact information,

and received notice that Plaintiff revoked any purported prior express consent to receive calls from

UCB on his Cellular Telephone made using an ATDS, PTDS, and/or APV both from Citi and from

UCB’s telephone conversations with Plaintiff.

        97.     Despite Plaintiff’s repeated requests that Defendants cease calling him regarding

the Debt and direct any communications regarding the Debt to Eva Donohue, Citi made at least

one hundred three (103) calls to Plaintiff’s Cellular Telephone between February 12, 2019 and

April 30, 2019, repeatedly calling Plaintiff two (2) to three (3) times per day in it attempts to collect

the Debt directly from Plaintiff.

        98.     Moreover, despite Plaintiff’s repeated requests that Defendants cease calling him

regarding the Debt and direct any communications regarding the Debt to Eva Donohue, UCB made

at least six (6) calls to Plaintiff’s Cellular Telephone between February 13, 2019 and February 20,

                                                   18
Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 19 of 28 PageID 19



2019 in its attempts to collect the Debt on Citi’s behalf, and with Citi’s consent, knowledge, and

approval.

       99.     UCB’s immediately-aforementioned telephone calls constitute an indirect attempt

by Citi to collect the Debt from Plaintiff.

       100.    Defendants’ conduct served no purpose other than to annoy and harass Plaintiff into

paying the Debt by continuing to impermissibly and unlawfully call Plaintiff’s Cellular Telephone

in an attempt to collect the Debt, leading Plaintiff to believe that despite Plaintiff’s repeated

demands that such calls cease and be directed to Eva Donohue as Plaintiff’s attorney with respect

to the Debt, Defendants could and would continue to communicate directly with Plaintiff up to

three (3) times a day—circumventing Eva Donohue’s legal representation of Plaintiff with respect

to the Debt—unless and until Plaintiff made payment to Defendants on the Debt. Defendants

refused to cease engaging in such unlawful debt collection conduct.

       101.    Defendants’ willful, and flagrant violation of, inter alia, the Florida Consumer

Collections Practices Act as a means to collect a Debt, constitutes unlawful conduct and

harassment as is contemplated under Florida Statutes, Section 559.72(7).

       102.    As a direct and proximate result of both Defendants’ actions, Plaintiff sustained

damages as defined by Florida Statutes, Section 559.77.

                                COUNT TWO:
                   UNLAWFUL DEBT COLLECTION PRACTICE –
               VIOLATION OF FLORIDA STATUTES, SECTION 559.72(18)

       Plaintiff re-alleges paragraphs one (1) through ninety-three (93) as if fully restated herein

and further states as follows:

       103.    Defendants are each subject to, and both violated the provisions of, Florida Statutes,

Section 559.72(18) by intentionally and repeatedly communicating directly with Plaintiff after

receiving notice and possessing actual knowledge that Plaintiff retained Eva Donohue with respect

                                                19
Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 20 of 28 PageID 20



to the Debt and after possessing Eva Donohue’s contact information.

       104.       Specifically, Plaintiff provided Citi with notice and actual knowledge of Eva

Donohue’s legal representation of Plaintiff with respect to the Debt and provided Eva Donohue’s

contact information via the Notice of Representation.

       105.       Moreover, Citi, in response to the Notice of Representation, sent a letter to Plaintiff

acknowledging Plaintiff’s Notice of Representation.

       106.       Additionally, UCB possessed actual knowledge of Eva Donohue’s representation

of Plaintiff and Eva Donohue’s contact information both from Citi and from UCB’s telephone

conversations with Plaintiff.

       107.       Despite Defendants possessing actual knowledge of Eva Donohue’s legal

representation of Plaintiff with respect to the Debt and despite possessing Eva Donohue’s contact

information, Citi made at least one hundred three (103) calls directly to Plaintiff’s Cellular

Telephone and sent at least one (1) e-mail directly to Plaintiff in its attempts to collect the Debt

from Plaintiff.

       108.       Similarly, despite Defendants possessing actual knowledge of Eva Donohue’s legal

representation of Plaintiff with respect to the Debt and despite possessing Eva Donohue’s contact

information, UCB made at least six (6) calls directly to Plaintiff’s Cellular Telephone in its

attempts to collect the Debt from Plaintiff on Citi’s behalf, and with Citi’s consent, knowledge,

and approval.

       109.       UCB’s immediately-aforementioned telephone calls constitute an indirect attempt

by Citi to collect the Debt from Plaintiff.

       110.       As such, Citi and UCB each attempted to collect the Debt directly from Plaintiff, a

known represented party in violation of Florida Statutes, Section 559.72(18).

       111.       As a direct and proximate result of Defendants’ actions, Plaintiff sustained damages

                                                    20
Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 21 of 28 PageID 21



as defined by Florida Statutes, Section 559.77.

                               COUNT THREE:
                  FAIR DEBT COLLECTION PRACTICES ACT –
           VIOLATION OF 15 UNITED STATES CODE, SECTION 1692c(a)(2)

        Plaintiff re-alleges paragraphs one (1) through ninety-three (93) as if fully restated herein

and further states as follows:

        112.   UCB is subject to, and violated the provisions of, 15 United States Code, Section

1692c(a)(2) by intentionally and repeatedly communicating directly with Plaintiff after receiving

notice and possessing knowledge of Plaintiff’s representation by legal counsel with respect to the

Debt.

        113.   Specifically, UCB possessed actual knowledge of Eva Donohue’s legal

representation of Plaintiff with respect to the Debt and possessed Eva Donohue’s contact

information both from Citi and from UBC’s telephone conversations with Plaintiff.

        114.   Despite UCB possessing actual knowledge of Eva Donohue’s legal representation

of Plaintiff with respect to the Debt and despite possessing Eva Donohue’s contact information,

UCB made at least six (6) calls directly to Plaintiff’s Cellular Telephone between February 13,

2019 and February 20, 2019 in its attempts to collect the Debt.

        115.   As a direct and proximate result of UCB’s actions, Plaintiff sustained damages as

defined by 15 United States Code, Section 1692k.

                                 COUNT FOUR:
                    FAIR DEBT COLLECTION PRACTICES ACT –
               VIOLATION OF 15 UNITED STATES CODE, SECTION 1692d

        Plaintiff re-alleges paragraphs one (1) through ninety-three (93) as if fully restated herein

and further states as follows:

        116.   UCB is subject to, and violated the provisions of 15 United States Code,

Section 1692d by engaging in conduct the natural consequence of which is to harass, oppress, or

                                                  21
Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 22 of 28 PageID 22



abuse Plaintiff in connection with the collection of the Debt.

       117.    Specifically, UCB possessed actual knowledge of Eva Donohue’s legal

representation of Plaintiff with respect to the Debt, possessed Eva Donohue’s contact information,

and received notice that Plaintiff revoked any purported prior express consent to receive calls from

UCB on his Cellular Telephone made using an ATDS, PTDS, and/or APV both from Citi and from

UBC’s telephone conversations with Plaintiff.

       118.    Despite Plaintiff’s repeated requests that Defendants cease calling him regarding

the Debt and direct any communications regarding the Debt to Attorney Eva Donohue, UCB made

at least six (6) calls to Plaintiff’s Cellular Telephone between February 13, 2019 and February 20,

2019 in its attempts to collect the Debt.

       119.    UCB’s conduct served no purpose other than to abuse and harass Plaintiff into

paying the Debt by continuing to impermissibly and unlawfully call Plaintiff’s Cellular Telephone

in an attempt to collect the Debt, leading Plaintiff to believe that despite Plaintiff’s repeated

demands that such calls cease and be directed to Eva Donohue as Plaintiff’s attorney with respect

to the Debt, UCB could and would continue to communicate directly with Plaintiff up to three (3)

times a day—circumventing Eva Donohue’s legal representation of Plaintiff with respect to the

Debt—unless and until Plaintiff made payment to Defendants on the Debt. UCB refused to cease

engaging in such unlawful debt collection conduct.

       120.    As a direct and proximate result of UCB’s actions, Plaintiff sustained damages as

defined by 15 United States Code, Section 1692k.

                               COUNT FIVE:
                 UNLAWFUL DEBT COLLECTION PRACTICE –
         VIOLATION OF 15 UNITED STATES CODE, SECTION 1692e and e(10)

       Plaintiff re-alleges paragraphs one (1) through ninety-three (93) as if fully restated herein

and further states as follows:

                                                22
Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 23 of 28 PageID 23



        121.   UCB is subject to, and violated the provisions of, 15 United States Code, Section

1692e and e(10) by using false representations and deceptive means in attempting to collect the

Debt.

        122.   Specifically, UCB possessed actual knowledge of Eva Donohue’s legal

representation of Plaintiff with respect to the Debt, possessed Eva Donohue’s contact information,

and received notice that Plaintiff revoked any purported prior express consent to receive calls from

UCB on his Cellular Telephone made using an ATDS, PTDS, or APV both from Citi and from

UBC’s telephone conversations with Plaintiff.

        123.   Despite Plaintiff’s repeated requests that Defendants cease calling him regarding

the Debt and direct any communications regarding the Debt to Attorney Eva Donohue, UCB made

at least six (6) calls to Plaintiff’s Cellular Telephone between February 13, 2019 and February 20,

2019 in its attempts to collect the Debt.

        124.   UCB’s above-referenced conduct attempts to deceive and mislead Plaintiff into

believing that Plaintiff must immediately make payment to Defendants on the Debt or continue to

endure UCB’s unlawful, repeated, and invasive attempts to collect the Debt.

        125.   As a direct and proximate result of UCB’s actions, Plaintiff sustained damages as

defined by 15 United States Code, Section 1692k.

                                  COUNT SIX:
                    FAIR DEBT COLLECTION PRACTICES ACT –
               VIOLATION OF 15 UNITED STATES CODE, SECTION 1692f

        Plaintiff re-alleges paragraphs one (1) through ninety-three (93) as if fully restated herein

and further states as follows:

        126.   UCB is subject to, and violated the provisions of, 15 United States Code, Section

1692f by using unfair or unconscionable means in an attempt to collect the Debt.

        127.   Specifically, UCB possessed actual knowledge of Eva Donohue’s legal

                                                 23
Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 24 of 28 PageID 24



representation of Plaintiff with respect to the Debt, possessed Eva Donohue’s contact information,

and received notice that Plaintiff revoked any purported prior express consent to receive calls from

UCB on his Cellular Telephone made using an ATDS, PTDS, and/or APV both from Citi and from

UBC’s telephone conversations with Plaintiff.

        128.    Despite Plaintiff’s repeated requests that Defendants cease calling him regarding

the Debt and direct any communications regarding the Debt to Eva Donohue, UCB made at least

six (6) calls to Plaintiff’s Cellular Telephone between February 13, 2019 and February 20, 2019

in its attempts to collect the Debt.

        129.    UCB’s immediately-aforementioned communications unfairly and unconscionably

attempted to lead Plaintiff to believe that despite Plaintiff’s repeated demands that such calls cease

and be directed to Eva Donohue as Plaintiff’s attorney with respect to the Debt, UCB could and

would continue to communicate directly with Plaintiff up to three (3) times a day—circumventing

Eva Donohue’s legal representation of Plaintiff with respect to the Debt—unless and until Plaintiff

made payment to Defendants on the Debt.

        130.    As a direct and proximate result of UCB’s actions, Plaintiff sustained damages as

defined by 15 United States Code, Section 1692k.

                               COUNT SEVEN:
                  TELEPHONE CONSUMER PROTECTION ACT-
           VIOLATION OF 47 UNITED STATES CODE, SECTION 227(b)(1)(A)

        Plaintiff re-alleges paragraphs one (1) through one hundred-thirty (130) as if fully restated

herein and further states as follows:

        131.    Defendants are each subject to, and both violated the provisions of, 47 United States

Code, Section 227 (b)(1)(A) by using an ATDS, PTDS, and/or APV to make a call a telephone

number assigned to a cellular telephone service without Plaintiff’s prior express consent.

        132.    At no time herein did Defendants possess Plaintiff’s prior express consent to call

                                                 24
Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 25 of 28 PageID 25



Plaintiff’s Cellular Telephone using an ATDS, a PTDS, and/or an APV.

       133.    If Defendants contend they possessed such consent, Plaintiff revoked any such

purported consent each and every time Plaintiff requested that Defendants cease calling Plaintiff

regarding the Debt and revoked any such purported consent each and every time Plaintiff advised

Defendants that he retained Eva Donohue with respect to the Debt, directly or indirectly.

       134.    Additionally, if Defendants contends the referenced phone calls were made for

“informational purposes only,” they nevertheless lacked the required prior express consent

necessary to place such informational calls to Plaintiff’s Cellular Telephone using an ATDS,

PTDS, or APV.

       135.    Between February 2019 and April 2019, despite lacking Plaintiff’s prior express

consent and despite Plaintiff repeatedly requesting that Defendants cease calling him regarding the

Debt, Citi made at least one hundred three (103) calls to Plaintiff’s Cellular Telephone using an

ATDS, PTDS, or APV.

       136.    Similarly, between February 13, 2019 and February 20, 2019, despite lacking

Plaintiff’s prior express consent and despite Plaintiff repeatedly requesting that Defendants cease

calling him regarding the Debt, UCB made at least six (6) calls to Plaintiff’s Cellular Telephone

using an ATDS, PTDS, or APV.

       137.    UCB made the immediately-aforementioned calls as Citi’s agent on Citi’s behalf,

and with Citi’s consent, knowledge, and approval.

       138.    The phone calls made by Defendants complained of herein are the result of a

repeated willful and knowing violation of the TCPA.

       139.    As a direct and proximate result of Defendants’ conduct, Plaintiff suffered:

               a.     The periodic loss of his Cellular Telephone service and the cost associated

       therewith;

                                                25
Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 26 of 28 PageID 26



               b.      Lost material costs associated with the use of peak time minutes allotted

       under his Cellular Telephone service contract; and

               c.      Stress, anxiety, loss of sleep, invasion of privacy, and deterioration of

       relationships, both personal and professional, as a result of the repeated willful and

       knowing calls placed in violation of the TCPA.

                                     PRAYER FOR RELIEF

       WHEREFORE, as a direct and proximate result of Defendants’ conduct, Plaintiff

respectfully requests an entry of:

               a.      Judgment against Defendants declaring that Defendants violated the

       FCCPA;

               b.      Judgment against Defendants for maximum statutory damages for

       violations of the FCCPA;

               c.      Judgment providing injunctive relief, prohibiting Defendants from further

       engaging in conduct that violates the FCCPA and the TCPA;

               d.      Judgment against Defendants for statutory damages in the amount of

       $500.00 for each of Defendants’ telephone calls that violated the TCPA;

               e.      Judgment against Defendants for treble damages in the amount of an

       additional $1,000.00 for each telephone call that violated the TCPA for which Defendants

       acted knowingly and/or willfully;

               f.      Actual damages in an amount to be determined at trial;

               g.      An award of attorneys’ fees and costs; and

               h.      Any other such relief the Court may deem proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues triable by right.

                                                 26
Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 27 of 28 PageID 27



            SPOLIATION NOTICE AND DEMAND TO RETAIN EVIDENCE

       Plaintiff hereby gives notice to Defendants and demands that Defendants and their affiliates

safeguard all relevant evidence—paper, electronic documents, or data—pertaining to this litigation

as required by law.

                                             Respectfully submitted,
                                             LEAVENLAW

                                             /s/ Ian R. Leavengood
                                             [X] Ian R. Leavengood, Esq., FBN 0010167
                                             □ Sean E. McEleney, Esq., FBN 0125561
                                             □ Kelly C. Burke, Esq., FBN 0123506
                                             Northeast Professional Center
                                             3900 First Street North, Suite 100
                                             St. Petersburg, FL 33703
                                             Phone: (727) 327-3328
                                             Fax: (727) 327-3305
                                             consumerservice@leavenlaw.com
                                             smceleney@leavenlaw.com
                                             kburke@leavenlaw.com

                                             ~and~

                                             Eva M. Donohue, Esq., FBN 576581
                                             EVA M. DONOHUE, P.A.
                                             P.O. Box 5074
                                             Lakeland, FL 33807
                                             Phone: (863) 687-6400
                                             Fax: (863) 687-6440
                                             info@emdlawfirm.com
                                             Attorneys for Plaintiff




                                               27
Case 8:19-cv-01414-VMC-AAS Document 1 Filed 06/11/19 Page 28 of 28 PageID 28
